Title: From Thomas Jefferson to Thomas Sumter, Sr., 31 October 1807
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


                        
                            Dear General
                            
                            Washington Oct. 31. 07
                        
                        We are in want of a judge for the District of Orleans in the room of mr Sprigg who has resigned. mr Waddy
                            Thompson of your state has been named to me as a suitable character to be appointed. will you be so kind as to favor me
                            with your opinion on that subject? I need not add that I shall consider it as entirely confidential. I salute you with
                            great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    